


Exhibit 10.46

 

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

 

NOTICE OF RESTRICTED SHARE UNIT AWARD

FOR NON-U.S. EMPLOYEES

 

You have been awarded Restricted Share Units of Activision Blizzard, Inc. (the
“Company”), as follows:

 

·                  Your name: 
[                                                                                                                                                                                 ]

 

·                  Total number of Restricted Share Units awarded: 
[                                                                                                                     ]

 

·                  Date of Grant: 
[                                                                                                                                                                             ]

 

·                  Grant ID: 
[                                                                                                                                                                                     ]

 

·                  Your Award of Restricted Share Units is governed by the terms
and conditions set forth in:

 

·                  this Notice of Restricted Share Unit Award;

 

·                  the Restricted Share Unit Award Terms attached hereto as
Exhibit A;

 

·                  the Appendix attached hereto as Exhibit B, which may include
special terms and conditions relating to your country; and

 

·                  the Company’s 2014 Incentive Plan, the receipt of a copy of
which you hereby acknowledge.

 

·                  Schedule for Vesting:

 

Except as otherwise provided under the Restricted Share Unit Award Terms
attached hereto as Exhibit A, as supplemented, modified, or replaced by the
special terms and conditions, if any, set forth under Grantee’s country in the
Appendix attached hereto as Exhibit B (collectively, the “Award Terms”), the
Restricted Share Units awarded to you will vest as follows, provided you remain
continuously employed by the Company or one of its Subsidiaries through the
applicable vesting date:

 

Date of Vesting

 

No. of Restricted
Share Units Vesting
at Vesting Date

 

[                               ]

 

[                               ]

 

[                               ]

 

[                               ]

 

[                               ]

 

[                               ]

 

 

·                  By accepting the Award, you are deemed to be bound by the
terms and conditions set forth in the 2014 Incentive Plan, this Notice of
Restricted Share Unit Award and the Award Terms.

 

--------------------------------------------------------------------------------


 

Any capitalized term used but not otherwise defined herein shall have the
meaning ascribed to such term in the Award Terms.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AWARD TERMS

FOR NON-U.S. EMPLOYEES

 

1.             Definitions.

 

(a)           For purposes of these Award Terms, the following terms shall have
the meanings set forth below:

 

“Appendix” means the appendix attached to the Grant Notice as Exhibit B.

 

“Award” means the award described on the Grant Notice.

 

“Cause” (i) shall have the meaning given to such term in any employment
agreement, service contract or offer letter between Grantee and any entity in
the Company Group in effect at the time of the determination or (ii) if Grantee
is not then party to any agreement or offer letter with any entity in the
Company Group or any such agreement or offer letter does not contain a
definition of “cause,” shall mean a good faith determination by the Company that
Grantee (A) engaged in misconduct or gross negligence in the performance of his
or her duties or willfully and continuously failed or refused to perform any
duties reasonably requested in the course of his or her employment; (B) engaged
in fraud, dishonesty, or any other conduct that causes, or has the potential to
cause, harm to any entity in the Company Group, including its business
reputation or financial condition; (C) violated any lawful directives or
policies of the Company Group or any applicable laws, rules or regulations;
(D) materially breached his or her employment agreement, service contract,
proprietary information agreement or confidentiality agreement with any entity
in the Company Group; (E) was convicted of, or pled guilty or no contest to, a
felony or crime involving dishonesty or moral turpitude; or (F) breached his or
her fiduciary duties to the Company Group.

 

“Common Shares” means the shares of common stock, par value $0.000001 per share,
of the Company or any security into which such Common Shares may be changed by
reason of any transaction or event of the type referred to in Section 10 hereof.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Company Group” means the Company and its Subsidiaries.

 

“Company-Sponsored Equity Account” means an account that is created with the
Equity Account Administrator in connection with the administration of the
Company’s equity plans and programs, including the Plan.

 

“Date of Grant” means the Date of Grant of the Award set forth on the Grant
Notice.

 

Online RSU Grant Award Agreement for Non-U.S. Employees (Pro Rata)

 

--------------------------------------------------------------------------------


 

“Employer” means the Subsidiary of the Company which employs Grantee.

 

“Equity Account Administrator” means the brokerage firm utilized by the Company
from time to time to create and administer accounts for participants in the
Company’s equity plans and programs, including the Plan.

 

“Exercise Rules and Regulations” means (i) the Securities Act or any comparable
federal securities law and all applicable state securities laws, (ii) the
requirements of any securities exchange, securities association, market system
or quotation system on which Common Shares are then traded or quoted, (iii) any
restrictions on transfer imposed by the Company’s certificate of incorporation
or bylaws, and (iv) any policy or procedure the Company has adopted with respect
to the trading of its securities, in each case as in effect on the date of the
intended transaction.

 

“Grantee” means the recipient of the Award named on the Grant Notice.

 

“Grant Notice” means the Notice of Restricted Share Unit Award to which these
Award Terms and the Appendix are attached as Exhibit A and Exhibit B,
respectively.

 

“Plan” means the Activision Blizzard, Inc. 2014 Incentive Plan, as amended from
time to time.

 

“Restricted Share Units” means units subject to the Award, which represent the
conditional right to receive Common Shares in accordance with the Grant Notice
and these Award Terms, unless and until such units become vested or are
forfeited to the Company in accordance with the Grant Notice and these Award
Terms.

 

“Section 409A” means Section 409A of the Code and the guidance and regulations
promulgated thereunder.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Vested Shares” means the Common Shares to which the holder of the Restricted
Share Units becomes entitled upon vesting thereof in accordance with Section 2
or 3 hereof.

 

“Withholding Taxes” means any taxes, including, but not limited to, income tax,
social insurance, payroll tax, fringe benefits tax, and payment on account,
required or permitted under any applicable law to be withheld from amounts
otherwise payable to Grantee.

 

(b)           Any capitalized term used but not otherwise defined herein shall
have the meaning ascribed to such term in the Plan.

 

2.             Vesting.  Except as otherwise set forth in these Award Terms, the
Restricted Share Units shall vest in accordance with the Schedule for Vesting”
set forth on the Grant Notice.  Each Restricted Share Unit, upon vesting
thereof, shall entitle the holder thereof to receive one Common Share (subject
to adjustment pursuant to Section 10 hereof).

 

 

A-2

--------------------------------------------------------------------------------


 

3.             Termination of Employment.

 

(a)           Cause.  In the event that Grantee’s employment is terminated by
any entity in the Company Group for Cause, as of the date of such termination of
employment all Restricted Share Units shall cease to vest and any outstanding
Restricted Share Units and Vested Shares that have yet to settle pursuant to
Section 8 hereof, shall immediately be forfeited to the Company without payment
of consideration by the Company

 

(b)           Other.  Unless the Committee determines otherwise, in the event
that Grantee’s employment is terminated for any reason other than for Cause, as
of the date of such termination of employment all Restricted Share Units shall
cease to vest and, with the exception of any Vested Shares that have yet to
settle pursuant to Section 8 hereof, shall immediately be forfeited to the
Company without payment of consideration by the Company.

 

4.             Tax Withholding.

 

(a)           Regardless of any action the Company or the Employer takes with
respect to any Withholding Taxes related to Grantee’s participation in the Plan
and legally applicable to Grantee, Grantee acknowledges that the ultimate
liability for all Withholding Taxes is and remains Grantee’s responsibility and
may exceed the amount actually withheld by the Company or the Employer.  Grantee
further acknowledges that the Company and/or the Employer (A) make no
representations or undertakings regarding the treatment of any Withholding Taxes
in connection with any aspect of the Restricted Share Units, including, without
limitation, the grant, vesting or payment of the Award, the subsequent sale of
Vested Shares acquired, and the receipt of any dividends; and (B) do not commit
to and are under no obligation to structure the terms of the grant or any aspect
of the Restricted Share Units to reduce or eliminate Grantee’s liability for
Withholding Taxes or achieve any particular tax result.  Further, if Grantee is
subject to tax in more than one jurisdiction, Grantee acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for Withholding Taxes in more than one jurisdiction.  The
Company shall have no obligation to deliver any Vested Shares unless and until
all Withholding Taxes contemplated by this Section 4 have been satisfied.

 

(b)           The Company shall determine the method or methods Grantee may use
to satisfy any Withholding Taxes resulting from the vesting of any Restricted
Share Units, the issuance or transfer of any Vested Shares or otherwise in
connection with the Award at the time such Withholding Taxes become due, which
may include any of the following:  (i) by delivery to the Company of a bank
check or certified check or wire transfer of immediately available funds;
(ii) through the delivery of irrevocable written instructions, in a form
acceptable to the Company, that the Company withhold Vested Shares otherwise
then deliverable having a value equal to the aggregate amount of the Withholding
Taxes (valued in the same manner used in computing the amount of such
Withholding Taxes); (iii) arranging for the sale, on Grantee’s behalf, of Vested
Shares otherwise then deliverable to Grantee (valued in the same manner used in
computing the amount of such Withholding Taxes); or (iv) by any combination of
(i), (ii) or (iii) above.  Further, any entity in the Company Group shall have
the right to require Grantee to satisfy any

 

A-3

--------------------------------------------------------------------------------


 

Withholding Taxes contemplated by this Section 4 by any of the aforementioned
methods or by withholding from Grantee’s wages or other cash compensation.

 

(c)           The Company Group may withhold or account for Withholding Taxes
contemplated by this Section 4 by reference to applicable withholding rates,
including minimum or maximum applicable statutory rates, and if the Company
Group withholds more than the amount necessary to satisfy the liability, Grantee
will receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent Shares.  If the obligation for Withholding Taxes
is satisfied by withholding in Shares, for tax purposes, Grantee will be deemed
to have been issued the full number of Vested Shares underlying the Restricted
Share Units, notwithstanding that a number of the Shares is held back solely for
the purpose of paying the Withholding Taxes.  No fractional Shares will be
withheld or issued pursuant to the settlement of the Restricted Share Units and
the Withholding Taxes thereunder.

 

5.             Deemed Agreement.  By accepting the Award, Grantee is deemed to
be bound by the terms and conditions set forth in the Plan, the Grant Notice and
these Award Terms.

 

6.             Reservation of Shares.  The Company shall at all times reserve
for issuance or delivery upon vesting of the Restricted Share Units such number
of Common Shares as shall be required for issuance or delivery upon vesting
thereof.

 

7.             Dividend Equivalents.  The holder of the Restricted Share Units
shall not be entitled to receive any payment, payment-in-kind or any equivalent
with regard to any cash or other dividends that are declared and paid on Common
Shares.

 

8.             Receipt and Delivery.  As soon as administratively practicable
(and, in any event, within 30 days) after any Restricted Share Units vest, the
Company shall (a) effect the issuance or transfer of the resulting Vested
Shares, (b) cause the issuance or transfer of such Vested Shares to be evidenced
on the books and records of the Company, and (c) cause such Vested Shares to be
delivered to a Company-Sponsored Equity Account in the name of the person
entitled to such Vested Shares (or, with the Company’s consent, such other
brokerage account as may be requested by such person); provided, however, that,
in the event such Vested Shares are subject to a legend as set forth in
Section 15 hereof, the Company shall instead cause a certificate evidencing such
Vested Shares and bearing such legend to be delivered to the person entitled
thereto.

 

9.             Committee Discretion.  Except as may otherwise be provided in the
Plan, the Committee shall have sole discretion to (a) interpret any provision of
the Plan, the Grant Notice and these Award Terms, (b) make any determinations
necessary or advisable for the administration of the Plan and the Award, and
(c) waive any conditions or rights of the Company under the Award, the Grant
Notice or these Award Terms.  Without intending to limit the generality or
effect of the foregoing, any decision or determination to be made by the
Committee pursuant to these Award Terms, including whether to grant or withhold
any consent, shall be made by the Committee in its sole and absolute discretion,
subject only to the terms of the Plan.  Subject to the terms of the Plan, the
Committee may amend the terms of the Award prospectively or retroactively;
however, no such amendment may materially and adversely affect the rights of

 

A-4

--------------------------------------------------------------------------------


 

Grantee taken as a whole without Grantee’s consent.  Without intending to limit
the generality or effect of the foregoing, the Committee may amend the terms of
the Award (i) in recognition of unusual or nonrecurring events (including,
without limitation, events described in Section 10 hereof) affecting any entity
in the Company Group or any of the Company’s other affiliates or the financial
statements of any entity in the Company Group or any of the Company’s other
affiliates, (ii) in response to changes in applicable laws, regulations or
accounting principles and interpretations thereof, or (iii) to prevent the Award
from becoming subject to any adverse consequences under Section 409A.

 

10.          Adjustments.  Notwithstanding anything to the contrary contained
herein, pursuant to Section 12 of the Plan, the Committee will make or provide
for such adjustments to the Award as are equitably required to prevent dilution
or enlargement of the rights of Grantee that otherwise would result from (a) any
stock dividend, extraordinary dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Company,
(b) any change of control, merger, consolidation, spin-off, split- off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets, or issuance of rights or warrants to purchase
securities, or (c) any other corporate transaction or event having an effect
similar to any of the foregoing.  Moreover, in the event of any such transaction
or event, the Committee, in its discretion, may provide in substitution for the
Award such alternative consideration (including, without limitation, cash), if
any, as it may determine to be equitable in the circumstances and may require in
connection therewith the surrender of the Award.

 

11.          Registration and Listing.  Notwithstanding anything to the contrary
contained herein, the Company shall not be obligated to issue or transfer any
Restricted Share Units or Vested Shares, and no Restricted Share Units or Vested
Shares may be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of or encumbered in any way, unless such transaction is in compliance
with all Exercise Rules and Regulations.  The Company is under no obligation to
register, qualify or list, or maintain the registration, qualification or
listing of, Restricted Share Units or Vested Shares with the United States
Securities and Exchange Commission, any state securities commission or any
securities exchange, securities association, market system or quotation system
to effect such compliance.  Grantee shall make such representations and furnish
such information as may be appropriate to permit the Company, in light of the
then existence or non-existence of an effective registration statement under the
Securities Act relating to Restricted Share Units or Vested Shares, to issue or
transfer Restricted Share Units or Vested Shares in compliance with the
provisions of that or any comparable federal securities law and all applicable
state securities laws.  The Company shall have the right, but not the
obligation, to register the issuance or transfer of Restricted Share Units or
Vested Shares or resale of Restricted Share Units or Vested Shares under the
Securities Act or any comparable federal securities law or applicable state
securities law.

 

12.          Transferability.  Subject to the terms of the Plan, and only with
the Company’s consent, Grantee may transfer Restricted Share Units for estate
planning purposes or pursuant to a domestic relations order (or a comparable
order under applicable local law); provided, however, that any transferee shall
be bound by all of the terms and conditions of the Plan, the Grant Notice and
these Award Terms and shall execute an agreement in form and substance
satisfactory to the Company in connection with such transfer; and provided,
further that Grantee

 

A-5

--------------------------------------------------------------------------------


 

will remain bound by the terms and conditions of the Plan, the Grant Notice and
these Award Terms.  Except as otherwise permitted under the Plan or this
Section 12, the Restricted Share Units shall not be transferable by Grantee
other than by will or the laws of descent and distribution.

 

13.          Compliance with Applicable Laws and Regulations and Company
Policies and Procedures.

 

(a)           Grantee is responsible for complying with (i) any tax, social
insurance, national insurance contributions, payroll tax, payment on account or
other tax liabilities applicable to Grantee in connection with the Award and
(ii) all Exercise Rules and Regulations.

 

(b)           The Award is subject to the terms and conditions of any policy
requiring or permitting the Company to recover any gains realized by Grantee in
connection with the Award, including, without limitation, the Policy on
Recoupment of Performance-Based Compensation Related to Certain Financial
Restatements.

 

14.          Section 409A.

 

(a)           Payments contemplated with respect to the Award are intended to
comply with Section 409A, and all provisions of the Plan, the Grant Notice and
these Award Terms shall be construed and interpreted in a manner consistent with
the requirements for avoiding taxes or penalties under Section 409A. 
Notwithstanding the foregoing, (i) nothing in the Plan, the Grant Notice and
these Award Terms shall guarantee that the Award is not subject to taxes or
penalties under Section 409A and (ii) if any provision of the Plan, the Grant
Notice or these Award Terms would, in the reasonable, good faith judgment of the
Company, result or likely result in the imposition on Grantee or any other
person of taxes, interest or penalties under Section 409A, the Committee may, in
its sole discretion, modify the terms of the Plan, the Grant Notice or these
Award Terms, without the consent of Grantee, in the manner that the Committee
may reasonably and in good faith determine to be necessary or advisable to avoid
the imposition of such taxes, interest or penalties; provided, however, that
this Section 14 does not create an obligation on the part of the Committee or
the Company to make any such modification, and in no event shall the Company be
liable for the payment of or gross up in connection with any taxes, interest or
penalties owed by Grantee pursuant to Section 409A.

 

(b)           Neither Grantee nor any of Grantee’s creditors or beneficiaries
shall have the right to subject any deferred compensation (within the meaning of
Section 409A) payable with respect to the Award to any anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment. 
Except as permitted under Section 409A, any deferred compensation (within the
meaning of Section 409A) payable to Grantee or for Grantee’s benefit with
respect to the Award may not be reduced by, or offset against, any amount owing
by Grantee to the Company.

 

(c)           Notwithstanding anything to the contrary contained herein, if
(i) the Committee determines in good faith that the Restricted Share Units do
not qualify for the “short-term deferral exception” under Section 409A,
(ii) Grantee is a “specified employee” (as defined

 

A-6

--------------------------------------------------------------------------------


 

in Section 409A) and (iii) a delay in the issuance or transfer of Vested Shares
to Grantee or his or her estate or beneficiaries hereunder by reason of
Grantee’s “separation from service” (as defined in Section 409A) with any entity
in the Company Group is required to avoid tax penalties under Section 409A but
is not already provided for by this Award, the Company shall cause the issuance
or transfer of such Vested Shares to Grantee or Grantee’s estate or beneficiary
upon the earlier of (A) the date that is the first business day following the
date that is six months after the date of Grantee’s separation from service and
(B) Grantee’s death.

 

15.          Legend.  The Company may, if determined by it based on the advice
of counsel to be appropriate, cause any certificate evidencing Vested Shares to
bear a legend substantially as follows:

 

“THE SECURITIES REPRESENTED HEREBY MAY NOT BE OFFERED FOR SALE, SOLD OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE ‘ACT’), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT.”

 

16.          Nature of Grant.  By accepting the Award, Grantee acknowledges,
understands, and agrees that:

 

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature, and it may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan
and/or these Award Terms;

 

(b)           the grant of the Restricted Share Units is exceptional, voluntary
and occasional and does not create any contractual or other right to receive
future grants of rights to receive Common Shares, or benefits in lieu of rights
to receive Common Shares, even if rights to receive Common Shares have been
granted in the past;

 

(c)           all decisions with respect to future grants of rights to receive
Common Shares, if any, will be at the sole discretion of the Company;

 

(d)           Grantee’s participation in the Plan is voluntary;

 

(e)           Grantee’s participation in the Plan shall not create a right to
employment with the Employer or any other entity in the Company Group and shall
not interfere with the ability of the Employer to terminate Grantee’s employment
or service relationship at any time;

 

(f)            the grant of the Restricted Share Units and any Common Shares
underlying the Restricted Share Units, and the income in respect of and the
value of the same, are extraordinary items that do not constitute compensation
of any kind for services of any kind rendered to the Company or the Employer,
and are outside the scope of the employment

 

A-7

--------------------------------------------------------------------------------


 

agreement or service contract between Grantee and the Company, the Employer or
any other entity in the Company Group, if any;

 

(g)           the Restricted Share Units and any Common Shares underlying the
Restricted Share Units, and the income in respect of and the value of the same,
are not intended to replace any pension rights or compensation;

 

(h)           the Restricted Share Units and any Common Shares underlying the
Restricted Share Units, and the income in respect of and the value of the same,
are not part of normal or expected compensation or salary for any purpose,
including, without limitation, the calculation of any severance, resignation,
termination, redundancy, dismissal, end of service payment, bonus, long-service
award, pension or retirement or welfare benefit or similar payments;

 

(i)            the Restricted Share Unit grant and Grantee’s participation in
the Plan will not be interpreted to form an employment or service contract or
relationship with the Company and, furthermore, the Restricted Share Unit grant
will not be interpreted to form an employment agreement or service contract or
relationship with any other company in the Company Group;

 

(j)            the future value of the underlying Common Shares is unknown and
cannot be predicted with certainty;

 

(k)           unless otherwise agreed with the Company, the Restricted Share
Units and the Common Shares subject to the Restricted Share Units, and the
income and value of same, are not granted as consideration for, or in connection
with, the service the Grantee may provide as a director of any entity of Company
Group;

 

(l)            no claim or entitlement to compensation or damages shall arise
from forfeiture of the Restricted Share Units resulting from termination of
Grantee’s continuous service with the Company or the Employer (for any reason
whatsoever and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction in which Grantee is employed or the terms of
the employment agreement or service contract between Grantee and the Company,
the Employer or any other entity in the Company Group, if any);

 

(m)          unless the Committee determines otherwise, in the event of the
termination of Grantee’s continuous service (for any reason whatsoever and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction in which Grantee is employed or the terms of the employment
agreement or service contract between Grantee and the Company, the Employer or
any other entity in the Company Group, if any), Grantee’s right to receive or
vest in the Restricted Share Units under the Plan, if any, will terminate
effective as of the date that Grantee is no longer actively employed and will
not be extended by any notice period mandated under local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Committee shall have the exclusive discretion to
determine when Grantee is no longer actively employed for purposes of Grantee’s
Restricted

 

A-8

--------------------------------------------------------------------------------

 

Share Unit grant (including whether Grantee may still be considered actively
employed while on a leave of absence);

 

(n)           the Company is not providing any tax, legal or financial advice,
nor is the Company making any recommendations regarding Grantee’s participation
in the Plan, or Grantee’s acquisition or sale of the underlying Common Shares;

 

(o)           Grantee is hereby advised to consult with Grantee’s own personal
tax, legal and financial advisors regarding Grantee’s participation in the Plan
before taking any action related to the Plan;

 

(p)           unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Share Units and the benefits evidenced by these Award
Terms do not create any entitlement to have the Restricted Share Units or any
such benefits transferred to, or assumed by, another company, nor be exchanged,
cashed out or substituted for, in connection with any corporate transaction
affecting the Common Shares; and

 

(q)           neither the Company, the Employer nor any other entity in the
Company Group shall be liable for any foreign exchange rate fluctuation between
Grantee’s local currency and the United States Dollar that may affect the value
of the Restricted Share Units or of any amounts due to Grantee pursuant to the
settlement of the Restricted Share Units or the subsequent sale of any Common
Shares acquired upon settlement.

 

17.          Data Privacy.  Grantee hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of Grantee’s
personal data as described in the Grant Notice and these Award Terms by and
among, as applicable, the Employer or any other entity in the Company Group for
the exclusive purpose of implementing, administering and managing Grantee’s
participation in the Plan.

 

Grantee understands that the Company and the Employer may hold certain personal
information about Grantee, including, without limitation, Grantee’s name, home
address, email address and telephone number, date of birth, social insurance,
passport or other identification number, salary, nationality, job title, any
directorships held in any entity in the Company Group, any Shares owned, details
of all Restricted Share Units or any other entitlement to the Common Shares
awarded, canceled, exercised, vested, unvested or outstanding in Grantee’s favor
(the “Data”), for the purpose of implementing, administering and managing the
Plan.

 

Grantee understands that the Data will be transferred to the Equity Account
Administrator, which is assisting the Company with the implementation,
administration and management of the Plan.  Grantee understands that the
recipients of the Data may be located in Grantee’s country, or elsewhere, and
that any recipient’s country may have different data privacy laws and
protections than Grantee’s country.  Grantee understands that Grantee may
request a list with the names and addresses of any potential recipients of the
Data by contacting Grantee’s local human resources representative.  Grantee
authorizes the Company, the Equity Account Administrator and any other possible
recipients which may assist the

 

A-9

--------------------------------------------------------------------------------


 

Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purpose of implementing, administering and
managing Grantee’s participation in the Plan.  Grantee understands that the Data
will be held only as long as is necessary to implement, administer and manage
Grantee’s participation in the Plan.  Grantee understands that Grantee may, at
any time, view Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing Grantee’s local human resources representative.  Further, Grantee
understands that he or she is providing the consents herein on a purely
voluntary basis.  If Grantee does not consent, or if Grantee later seeks to
revoke his or her consent, his or her employment status or service with the
Employer will not be affected; the only consequence of refusing or withdrawing
Grantee’s consent is that the Company would not be able to grant Restricted
Share Units or other equity awards to Grantee or administer or maintain such
awards.  Therefore, Grantee understands that refusal or withdrawal of consent
may affect Grantee’s ability to participate in the Plan.  For more information
on the consequences of Grantee’s refusal to consent or withdrawal of consent,
Grantee understands that Grantee may contact Grantee’s local human resources
representative.

 

18.          No Rights as Stockholder.  No holder of Restricted Share Units
shall, by virtue of the Grant Notice or these Award Terms, be entitled to any
right of a stockholder of the Company, either at law or in equity, and the
rights of any such holder are limited to those expressed, and are not
enforceable against the Company except to the extent set forth in the Plan, the
Grant Notice or these Award Terms.

 

19.          Severability.  In the event that one or more of the provisions of
these Award Terms shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

 

20.          Venue and Governing Law.

 

(a)           For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by the grant of the
Restricted Share Units or these Award Terms, the parties submit and consent to
the exclusive jurisdiction of the State of California and agree that such
litigation shall be conducted only in the courts of Los Angeles County,
California or the federal courts of the United States for the Central District
of California and no other courts, regardless of where the grant of the
Restricted Share Units is made and/or to be performed.

 

(b)           To the extent that United States federal law does not otherwise
control, the validity, interpretation, performance and enforcement of the Grant
Notice and these Award Terms shall be governed by the laws of the State of
Delaware, without giving effect to principles of conflicts of laws thereof.

 

21.          Successors and Assigns.  The provisions of the Grant Notice and
these Award

 

A-10

--------------------------------------------------------------------------------


 

Terms shall be binding upon and inure to the benefit of the Company, its
successors and assigns, and Grantee and, to the extent applicable, Grantee’s
permitted assigns under Section 12 hereof and Grantee’s estate or beneficiaries
as determined by will or the laws of descent and distribution.

 

22.          Delivery of Notices and Other Documents.

 

(a)           Any notice or other document which Grantee may be required or
permitted to deliver to the Company pursuant to or in connection with the Grant
Notice or these Award Terms shall be in writing, and may be delivered personally
or by mail, postage prepaid, or overnight courier, addressed to the Company, at
its office at 3100 Ocean Park Boulevard, Santa Monica, California 90405, Attn:
Stock Plan Administration, or such other address as the Company by notice to
Grantee may designate in writing from time to time.  Notices shall be effective
upon delivery.

 

(b)           Any notice or other document which the Company may be required or
permitted to deliver to Grantee pursuant to or in connection with the Grant
Notice or these Award Terms shall be in writing, and may be delivered personally
or by mail, postage prepaid, or overnight courier, addressed to Grantee at the
address shown on any employment agreement, service contract or offer letter
between Grantee and any entity in the Company Group in effect at the time, or
such other address as Grantee by notice to the Company may designate in writing
from time to time.  The Company may also, in its sole discretion, deliver any
such document to Grantee electronically via an e-mail to Grantee at his or her
Company-provided email address or through a notice delivered to such e-mail
address that such document is available on a website established and maintained
on behalf of the Company or a third party designated by the Company, including,
without limitation, the Equity Account Administrator.  Notices shall be
effective upon delivery.

 

23.          Conflict with Employment Agreement or Plan.  In the event of any
conflict between the terms of any employment agreement, service contract or
offer letter between Grantee and any entity in the Company Group in effect at
the time and the terms of the Grant Notice or these Award Terms, the terms of
the Grant Notice or these Award Terms, as the case may be, shall control.  In
the event of any conflict between the terms of any employment agreement, service
contract or offer letter between Grantee and any entity in the Company Group in
effect at the time, the Grant Notice or these Award Terms and the terms of the
Plan, the terms of the Plan shall control.

 

24.          Language.  If the Grant Notice, these Award Terms or any other
document related to the Plan has been translated into a language other than
English and the meaning of the translated version is different than the English
version then, by accepting the Award, Grantee acknowledges that the English
version will control.

 

25.          Appendix.  Notwithstanding anything to the contrary contained
herein, the Restricted Share Units shall be subject to any special terms and
conditions set forth in the Appendix for Grantee’s country, which constitutes a
part of these Award Terms.  Moreover, if Grantee relocates to one of the
countries included in the Appendix, the special terms and

 

A-11

--------------------------------------------------------------------------------


 

conditions for such country will apply to Grantee, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with applicable local law or facilitate the
administration of the Plan.

 

26.          Imposition of Other Requirements.  The Company reserves the right
to impose other requirements on Grantee’s participation in the Plan, on the
Restricted Share Units and on any Common Shares acquired under the Plan, to the
extent the Company determines it is necessary or advisable in order to comply
with applicable local law or facilitate the administration of the Plan, and to
require Grantee to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

27.          Insider Trading/Market Abuse Restrictions.  Depending on Grantee’s
country, Grantee may be subject to insider trading restrictions and/or market
abuse laws in applicable jurisdictions, which may affect Grantee’s ability to,
directly or indirectly, acquire, sell, or attempt to sell Common Shares or
rights to Common Shares (e.g., Restricted Share Units) under the Plan during
such times as Grantee is considered to have “inside information” regarding the
Company (as defined by the laws in the applicable jurisdictions or Grantee’s
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable Company
insider trading policy. Grantee is responsible for ensuring compliance with any
applicable restrictions and should consult Grantee’s personal legal advisor on
this matter.

 

28.          Foreign Asset/Account Reporting Requirements.  Grantee acknowledges
that there may be certain foreign asset and/or account reporting requirements
which may affect Grantee’s ability to acquire or hold Common Shares acquired
under the Plan or cash received from participating in the Plan (including from
any dividends paid on Common Shares acquired under the Plan) in a brokerage or
bank account outside the Grantee’s country.  Grantee may be required to report
such accounts, assets or transactions to the tax or other authorities in his or
her country.  Grantee also may be required to repatriate sale proceeds or other
funds received as a result of Grantee participation in the Plan to his or her
country through a designated bank or broker within a certain time after
receipt.  Grantee acknowledges that it is his or her responsibility to be
compliant with such regulations, and Grantee is advised to consult his or her
personal legal advisor for any details.

 

29.          Waiver.  Grantee acknowledges that a waiver by the Company of a
breach of any provision of these Award Terms shall not operate or be construed
as a waiver of any other provision of these Award Terms, or of any subsequent
breach by Grantee or any other grantee of an equity award from the Company.

 

A-12

--------------------------------------------------------------------------------


 

EXHIBIT B

 

APPENDIX

 

TO

 

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

 

RESTRICTED SHARE UNIT AWARD TERMS
FOR NON-U.S. EMPLOYEES

 

ADDITIONAL TERMS AND CONDITIONS

FOR NON-U.S. EMPLOYEES

 

Capitalized terms used but not defined herein shall have the meanings given to
such terms in the Plan or the Award Terms, as the case may be.

 

TERMS AND CONDITIONS

 

This Appendix includes special terms and conditions applicable to Grantees who
reside and/or work in the countries covered by the Appendix.  These terms and
conditions are in addition to or, if so indicated, in place of, the terms and
conditions set forth in the Award Terms.

 

If Grantee is a citizen or resident of a country other than the one in which he
or she is currently residing and/or working, transferred or transfers employment
and/or residency after the Restricted Share Units were granted or is considered
a resident of another country for local law purposes (i.e., Grantee is a “mobile
employee”), the Company shall have the sole discretion to determine to what
extent the special terms and conditions shall apply to Grantee.

 

NOTIFICATIONS

 

This Appendix also includes notifications relating to exchange control and other
issues of which Grantee should be aware with respect to his or her participation
in the Plan.  The information is based on the exchange control, securities and
other laws in effect in the countries to which this Appendix refers as of
October 2016.  Such laws are often complex and change frequently.  As a result,
the Company strongly recommends that Grantee not rely on the notifications
herein as the only source of information relating to the consequences of
participation in the Plan because the information may be out of date at the time
Grantee vests in the Restricted Share Units or Vested Shares acquired under the
Plan are sold.

 

In addition, the notifications are general in nature and may not apply to the
particular situation of Grantee, and the Company is not in a position to assure
Grantee of any particular result.  Accordingly, Grantee is advised to seek
appropriate professional advice as to how the relevant laws in his or her
country may apply to his or her situation.  Finally, if Grantee is a mobile

 

--------------------------------------------------------------------------------


 

employee, the information contained herein may not be applicable to Grantee in
the same manner.

 

B-2

--------------------------------------------------------------------------------


 

APPENDIX FOR ARGENTINA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Securities Law Notification.  The Restricted Share Units and the Common Shares
acquired upon vesting are offered as a private transaction.  This offering is
not subject to supervision by any Argentine governmental authority.

 

Stamp Tax.  A stamp tax may apply upon execution of Plan documents (e.g., the
Award Terms).  The tax is paid upon execution of the documents and both the rate
and the term for payment will depend on the particular province in which Grantee
executes the documents.

 

Exchange Control Notification.  If Grantee transfers proceeds from the sale of
Common Shares or the receipt of any dividends paid on such Common Shares into
Argentina, Grantee may be required to deposit a portion of the proceeds into a
non-interest bearing account in Argentina for 365 days unless certain conditions
are met.  The Argentine bank handling the transaction may request certain
documentation in connection with Grantee’s request to transfer proceeds into
Argentina, including evidence of the sale or dividend payment and proof of the
source of the funds used to acquire the Common Shares.

 

Grantee is solely responsible for complying with the exchange control rules that
may apply in connection with Grantee’s participation in the Plan and/or transfer
of proceeds into Argentina.  Prior to transferring proceeds into Argentina,
Grantee should consult his or her local bank and/or exchange control advisor to
confirm the exchange control rules and required documentation.

 

Foreign Asset/Account Reporting Notification.  Grantee must report holdings of
any equity interest in a foreign company (e.g., Common Shares acquired under the
Plan) on his or her annual tax return each year.

 

B-3

--------------------------------------------------------------------------------


 

APPENDIX FOR AUSTRALIA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  Exchange control reporting is required for cash
transactions exceeding A$10,000 and all international fund transfers.  The
Australian bank assisting with the transaction will file the report for
Grantee.  If there is no Australian bank involved in the transfer, Grantee will
be required to file the report him/herself.

 

Tax Information.  The Plan is a plan to which subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to conditions therein).

 

B-4

--------------------------------------------------------------------------------


 

APPENDIX FOR BELGIUM

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Notification.  Belgian residents are required to
report any securities (e.g., Common Shares) held, or bank accounts opened or
maintained, outside Belgium on their annual tax returns.  Belgian residents are
also required to complete a separate report providing the National Bank of
Belgium with details regarding any such account, including the account number,
the name of the bank in which such is held and the country in which such account
is located.  The forms to complete the report are available on the website of
the National Bank of Belgium.

 

B-5

--------------------------------------------------------------------------------


 

APPENDIX FOR BRAZIL

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Compliance with Law.  By accepting the Restricted Share Units, Grantee
acknowledges that he or she agrees to comply with applicable Brazilian laws and
to pay any and all applicable taxes associated with Grantee’s participation in
the Plan.

 

Nature of Company Restricted Share Unit Grants.  By accepting the Restricted
Share Units, Grantee agrees that (1) he or she is making an investment decision,
(2) the Common Shares will be issued to Grantee only if the vesting conditions
are met and any necessary services are rendered by Grantee over the vesting
period and (3) the value of the underlying Common Shares is not fixed and may
increase or decrease in value over time without compensation to Grantee.

 

NOTIFICATIONS

 

Exchange Control Notification.  If Grantee is resident or domiciled in Brazil,
he or she will be required to submit an annual declaration of assets and rights
held outside of Brazil to the Central Bank of Brazil if the aggregate value of
such assets and rights equals or exceeds US$100,000.  Assets and rights that
must be reported include the Common Shares.

 

Tax on Financial Transaction (IOF).  Cross-border financial transactions
relating to the Restricted Share Units may be subject to the IOF (i.e., tax on
financial transactions).  Grantee should consult with his or her personal tax
advisor for additional details.

 

B-6

--------------------------------------------------------------------------------

 

APPENDIX FOR CANADA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Restricted Share Units Payable Only in Common Shares.  The grant of Restricted
Share Units does not provide any right for Grantee to receive a cash payment,
and the Restricted Share Units are payable in Common Shares only.

 

Termination of Employment.  Notwithstanding anything to the contrary in
Section 3(b) of the Award Terms, unless the Committee determines otherwise, in
the event of the termination of Grantee’s continuous service (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction in which Grantee is employed or
the terms of Grantee’s employment agreement or service contract, if any),
Grantee’s right to receive or vest in the Restricted Share Units under the Plan,
if any, will terminate as of the date is the earliest of: (1) the date Grantee’s
employment or service with the Company Group is terminated, (2) the date Grantee
receives notice of termination of employment or service from the Employer or any
other entity in the Company Group, and (3) the date Grantee is no longer
actively employed or rendering services to the Company Group, regardless of any
notice period or period of pay in lieu of such notice required under local law
(including, but not limited to, statutory law, regulatory law and/or common
law); the Committee shall have the exclusive discretion to determine
when Grantee is no longer actively employed for purposes of the Restricted Share
Units (including whether Grantee may still be considered actively employed while
on a leave of absence).

 

The following provisions will apply to Grantees who are residents of Quebec:

 

Language Acknowledgment.  The parties acknowledge that it is their express wish
that the Award Terms, including this Appendix, as well as all documents,
notices, and legal proceedings entered into, given or instituted pursuant hereto
or relating directly or indirectly hereto, be drawn up in English.

 

Consentement relatif à la langue utilisée: Les parties reconnaissent avoir exigé
la rédaction en anglais de cette annexe, la convention afférente, ainsi que de
tous documents, avis donnés et procédures judiciaires exécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement aux présentes.

 

Data Privacy Notice and Consent.  This provision supplements Section 17 of the
Award Terms:

 

Grantee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the

 

B-7

--------------------------------------------------------------------------------


 

administration and operation of the Plan.  Grantee further authorizes the
Company Group and the Equity Account Administrator to disclose and discuss the
Plan with their respective advisors.  Grantee further authorizes the Company
Group to record such information and to keep such information Grantee’s employee
file.

 

NOTIFICATIONS

 

Securities Law Notification.  Grantee is permitted to sell Common Shares
acquired under the Plan through the Equity Account Administrator, provided that
the resale of Common Shares acquired under the Plan takes place outside of
Canada through the facilities of a stock exchange on which the Common Shares are
listed.  The Common Shares are currently listed on the NASDAQ.

 

Foreign Asset/Account Reporting Notification.  Foreign property held by Canadian
residents must be reported annually on Form T1135 (Foreign Income Verification
Statement) if the total value of such foreign property exceeds C$100,000 at any
time during the year.  Foreign property includes Common Shares acquired under
the Plan and may include the Restricted Share Units.  The Restricted Share Units
must be reported—generally at a nil cost—if the C$100,000 cost threshold is
exceeded because of other foreign property Grantee holds.  If Common Shares are
acquired, their cost generally is the adjusted cost base (“ACB”) of the Common
Shares.  The ACB would normally equal the fair market value of the Common Shares
at vesting, but if Grantee owns other shares of the Company’s common stock, this
ACB may have to be averaged with the ACB of those other shares.  If due, the
form must be filed by April 30th of the following year. Any filing which is due
must be made by April 30th of the following year. Grantee should speak with a
personal tax advisor to determine the scope of foreign property that must be
considered for purposes of this requirement.

 

B-8

--------------------------------------------------------------------------------


 

APPENDIX FOR CHINA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

Exchange Control Notification.  Grantee understands, acknowledges and agrees
that certain exchange control restrictions may apply to Grantee’s participation
in the Plan, including to the remittance of funds into China of any sale
proceeds or dividends paid on Common Shares acquired under the Plan.  Grantee
understands that it is his or her sole responsibility to comply with applicable
exchange control restrictions in China.

 

B-9

--------------------------------------------------------------------------------


 

APPENDIX FOR DENMARK

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Nature of Grant.  This provision supplements Section 16 of the Award Terms:

 

By participating in the Plan, Grantee acknowledges that he or she understands
and agrees that the grant of the Restricted Share Units relates to future
services to be performed and is not a bonus or compensation for past services.

 

NOTIFICATIONS

 

Exchange Control Notification.  The establishment of an account holding Common
Shares or an account holding cash outside Denmark must be reported to the Danish
Tax Administration.  The form which should be used in this respect may be
obtained from a local bank.  (Please note that these obligations are separate
from and in addition to the securities/tax reporting obligations described
below.)

 

Securities/Foreign Asset/Account Reporting Notification.   Grantee may hold
Common Shares acquired under the Plan in a safety-deposit account (e.g., a
brokerage account) with either a Danish bank or with an approved foreign broker
or bank, such as the Equity Account Administrator.  If the Common Shares are
held with a foreign broker or bank, Grantee is required to inform the Danish Tax
Administration about the safety-deposit account.  For this purpose, he or she
must file a Form V (Erklaering V) with the Danish Tax Administration.  Both
Grantee and the broker or bank must sign the Form V.  By signing the Form V, the
broker or bank undertakes an obligation, without further request each year and
not later than on February 1 of the year following the calendar year to which
the information relates, to forward information to the Danish Tax Administration
concerning the Common Shares in the account.  In the event that the applicable
broker or bank with which the account is held does not wish to, or, pursuant to
the laws of the country in question, is not allowed to assume such obligation to
report, Grantee acknowledges that he or she is solely responsible for providing
certain details regarding the foreign brokerage account and Common Shares
deposited therein to the Danish Tax Administration as part of his or her annual
income tax return.  By signing the Form V, Grantee authorizes the Danish Tax
Administration to examine the account.

 

In addition, if Grantee opens a brokerage account (or a deposit account with a
U.S. bank), the brokerage account (or bank account, as applicable) will be
treated as a deposit account because cash can be held in the account. 
Therefore, Grantee must also file a Form K (Erklaering K) with the Danish Tax
Administration.  Both Grantee and the broker must sign the Form K.  By signing
the Form K, the broker undertakes an obligation, without further request each
year and not later

 

B-10

--------------------------------------------------------------------------------


 

than on February 1 of the year following the calendar year to which the
information relates, to forward information to the Danish Tax Administration
concerning the content of the deposit account.  In the event that the applicable
financial institution (broker or bank) with which the account is held, does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, Grantee acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage or
bank account to the Danish Tax Administration as part of Grantee’s annual income
tax return.  By signing the Form K, Grantee authorizes the Danish Tax
Administration to examine the account.

 

B-11

--------------------------------------------------------------------------------


 

APPENDIX FOR FRANCE

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Language Consent.  By accepting the Award, Grantee confirms that he or she has
read and understood the documents relating to the Restricted Share Units (the
Grant Notice, the Plan, and the Award Terms, including this Appendix) which were
provided in the English language.  Grantee accepts the terms of these documents
accordingly.

 

Consentement relatif à la langue utilisée: En acceptant l’Attribution, le
Bénéficiaire confirme qu’il ou qu’elle a lu et compris les documents afférents
aux Attributions Gratuites d’Actions (la Notification d’Attribution, le Plan et
les Termes de l’Attribution, ainsi que la présente Annexe) qui sont produits en
langue anglaise. Le Bénéficiaire accepte les termes de ces documents  en
connaissance de cause.

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Notification.  If Grantee retains Common Shares
acquired under the Plan outside of France or maintains a foreign bank account,
Grantee is required to report such to the French tax authorities when filing his
or her annual tax return.  Failure to comply could trigger significant
penalties.  Further, French residents with foreign account balances exceeding
€1,000,000 may have additional monthly reporting obligations.

 

B-12

--------------------------------------------------------------------------------


 

APPENDIX FOR GERMANY

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  Cross-border payments in excess of €12,500 must
be reported monthly to the German Federal Bank. No report is required for
payments less than €12,500.  In case of payments in connection with securities
(including proceeds realized upon the sale of Common Shares), the report must be
made by the 5th day of the month following the month in which the payment was
received.  Effective from September 2013, the report must be filed
electronically.  The form of report (“Allgemeine Meldeportal Statistik”) can be
accessed via the Bundesbank’s website (www.bundesbank.de) and is available in
both German and English.  Grantee is responsible for satisfying the reporting
obligation.

 

B-13

--------------------------------------------------------------------------------


 

APPENDIX FOR HONG KONG

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Restricted Share Units Payable Only in Common Shares.  The grant of Restricted
Share Units does not provide any right for Grantee to receive a cash payment,
and the Restricted Share Units are payable in Common Shares only.

 

Sale of Shares.  In the event the Restricted Share Units vest within six months
of the Date of Grant, Grantee agrees that he or she will not offer to the
public, or otherwise dispose of, the Shares acquired prior to the six-month
anniversary of the Date of Grant.  Any Common Shares acquired under the Plan are
accepted as a personal investment.

 

NOTIFICATIONS

 

Securities Warning:  The contents of this document have not been reviewed by any
regulatory authority in Hong Kong.  Grantee is advised to exercise caution in
relation to the offer.  If Grantee is in any doubt about any of the meaning or
intent of anything contained in the Award Terms, the Plan or any other
incidental communication materials distributed in connection with the Restricted
Share Units, Grantee is advised to obtain independent professional advice. The
Restricted Share Units and any Common Shares issued at vesting of the Restricted
Share Units do not constitute a public offering of securities under Hong Kong
law and are available only to employees of the Company Group.  The Award Terms,
including this Appendix, the Plan, the Grant Notice and other incidental
communication materials (i) have not been prepared in accordance with and are
not intended to constitute a “prospectus” for a public offering of securities
under the applicable securities legislation in Hong Kong and (ii) any related
documentation are intended only for the personal use of Grantee and may not be
distributed to any other person.

 

Nature of Scheme.  The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance.

 

B-14

--------------------------------------------------------------------------------


 

APPENDIX FOR IRELAND

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Nature of Grant.  This provision supplements Section 16 of the Award Terms:

 

In accepting the grant of the Restricted Share Units, Grantee acknowledges that
he or she understands and agrees that the benefits received under the Plan will
not be taken into account for any redundancy or unfair dismissal claim.

 

NOTIFICATIONS

 

Director Notification Requirements.  If Grantee is a director, shadow director
or secretary of an Irish Subsidiary and Grantee’s aggregate shareholding
interest equals or exceeds 1% of the voting rights of the Company, Grantee must
notify the Irish Subsidiary in writing within a certain time period of
(i) receiving or disposing of an interest in the Company (e.g., Restricted Share
Units, Common Shares), (ii) becoming aware of the event giving rise to the
notification requirement, or (iii) becoming a director or secretary if such an
interest exists at the time.  This notification requirement also applies with
respect to the interests of a spouse or minor children (whose interests will be
attributed to the director, shadow director or secretary, as the case may be). 
Grantee may contact Stock Plan Administration to obtain a sample form that can
be used to satisfy this notification requirement.

 

B-15

--------------------------------------------------------------------------------


 

APPENDIX FOR ITALY

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Data Privacy Notice.  This  provision replaces Section 17 of the Award Terms:

 

Grantee understands that the Employer, the Company, and any other entity in the
Company Group may hold certain personal information about Grantee, including,
without limitation, Grantee’s name, home address, email address and telephone
number, date of birth, passport, social insurance number or other identification
number, salary, nationality, job title, any directorships held in the Company or
any other entity in the Company Group, any Shares owned, details of all
Restricted Share Units or any other entitlement to Common Shares awarded,
canceled, exercised, vested, unvested, or outstanding in Grantee’s favor
(“Data”), for the purpose of implementing, managing, and administering the Plan
and in compliance with applicable laws and regulations.

 

Grantee also understands that providing the Company with the Data is mandatory
for compliance with local law and necessary for the performance of the Plan and
that his or her denial to provide the Data would make it impossible for the
Company to perform its contractual obligations and may affect Grantee’s ability
to participate in the Plan.  The Controller of personal data processing is
Activision Blizzard, Inc., with registered offices at 3100 Ocean Park Blvd.,
Suite 1000, Santa Monica, California 90405, United States of America, and,
pursuant to Legislative Decree no. 196/2003, its representative in Italy is
Activision Italia, S.r.l, Corso Sempione 221, 20025 Legnano (MI), Italy.

 

Grantee understands that the Data will not be publicized, but it may be
transferred to the Equity Account Administrator or any other financial
institution or broker involved in the management and administration of the
Plan.  Grantee further understands that the Company and/or any entity in the
Company Group will transfer the Data amongst themselves as necessary for the
purpose of implementing, administering, and managing Grantee’s participation in
the Plan, and that the Company and/or any entity in the Company Group may each
further transfer the Data to third parties assisting the Company in the
implementation, administration, and management of the Plan, including any
requisite transfer to the Equity Account Administrator or other third party with
whom Grantee may elect to deposit any Shares purchased under the Plan.  Such
recipients may receive, possess, use, retain, and transfer the Data in
electronic or other form, for the purposes of implementing, administering and
managing Grantee’s participation in the Plan.  Grantee understands that these
recipients may be located in or outside the European Economic Area, and may be
located in the United States or elsewhere and in locations that might not
provide the same level of protection as intended under Italian data privacy
laws.  Should the Company exercise its discretion in suspending all necessary
legal obligations connected with the management and administration

 

B-16

--------------------------------------------------------------------------------

 

of the Plan, it will delete the Data as soon as it has accomplished all the
necessary legal obligations connected with the management and administration of
the Plan.

 

Grantee understands that the processing of the Data in connection with the
purposes specified above shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
the Data is collected and with confidentiality and security provisions as set
forth by applicable laws and regulations, including without limitation
Legislative Decree no. 196/2003.

 

The processing activity, including communication of the Data or transfer of the
Data abroad (including outside of the European Economic Area), as herein
specified and pursuant to applicable laws and regulations, does not require
Grantee’s consent thereto, as the processing is necessary to performance of
contractual obligations related to implementation, administration and management
of the Plan.  Grantee understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, he or she has the right to access, delete, update, correct,
or stop, for legitimate reason, the processing of the Data.  Furthermore,
Grantee is aware that the Data will not be used for direct marketing purposes. 
In addition, the Data provided can be reviewed and questions or complaints can
be addressed by contacting Grantee’s local human resources representative.

 

Plan Document Acknowledgment.  In accepting the grant of Restricted Share Units,
Grantee acknowledges that he or she has received a copy of the Plan and the
Award Terms (including this Appendix) and has reviewed the Plan and the Award
Terms (including this Appendix) in their entirety and fully understand and
accept all provisions of the Plan and the Award Terms (including this Appendix).

 

Grantee further acknowledges that he or she has read and specifically and
expressly approves the following sections of the Award Terms: Section 3
regarding “Termination of Employment;” Section 4 regarding “Tax Withholding;”
Section 16 regarding the “Nature of the Grant;” Section 20 regarding the
“Governing Law and Venue;” Section 25 regarding “Language;” and the Data Privacy
Notice provision included in this Appendix.

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Notification.  Grantee is required to report
investments held abroad or foreign financial assets (e.g., cash, Restricted
Share Units, Common Shares) that may generate income taxable in Italy on an
annual tax return (UNICO Form, RW Schedule) or on a special form if no tax
return is due, irrespective of their value.  The same reporting duties apply to
Italian residents who, even if they do not directly hold investments abroad or
foreign financial assets (e.g., cash, Restricted Share Units and Common Shares),
are beneficial owners of the investment pursuant to Italian money laundering
provisions.

 

Foreign Financial Assets Tax Notification.  The fair market value of any Common
Shares held outside of Italy is subject to an annual foreign assets tax.  The
fair market value for this purpose is the value of the Common Shares on the
Nasdaq Stock Market, Inc. on December 31 of the

 

B-17

--------------------------------------------------------------------------------


 

year or, for shares disposed of during the course of the year, on the last day
Grantee held the Common Shares (in such case, or when the Common Shares are
acquired during the course of the year, the tax is levied in proportion to the
actual days of holding over the calendar year).  Grantee should consult with his
or her personal tax advisor about the foreign financial assets tax.

 

B-18

--------------------------------------------------------------------------------


 

APPENDIX FOR JAPAN

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Foreign Asset/Account Reporting Notification.  Grantee will be required to
report details of any assets (including any Common Shares acquired under the
Plan) held outside of Japan as of December 31st of each year, to the extent such
assets have a total net fair market value exceeding ¥50,000,000.  Such report
will be due by March 15th of the following year.  Grantee should consult with
his or her personal tax advisor as to whether the reporting obligation applies
to Grantee and whether Grantee will be required to report details of any
outstanding Restricted Share Units or Common Shares held by Grantee in the
report.

 

B-19

--------------------------------------------------------------------------------


 

APPENDIX FOR KOREA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  Exchange control laws require Korean residents
who realize US$500,000 or more from the sale of Common Shares or the receipt of
any dividends paid on such Common Shares in a single transaction to repatriate
the proceeds to Korea within 36 months of receipt.

 

Foreign Asset/Account Reporting Notification.  Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage
accounts, etc.) in countries that have not entered into an “intergovernmental
agreement for automatic exchange of tax information” with Korea to the Korean
tax authority and file a report with respect to such accounts if the value of
such accounts exceeds KRW 1 billion (or an equivalent amount in foreign
currency).  Grantee should consult with his or her personal tax advisor to
determine how to value Grantee’s foreign accounts for purposes of this reporting
requirement and whether Grantee is required to file a report with respect to
such accounts.

 

B-20

--------------------------------------------------------------------------------


 

APPENDIX FOR MALTA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Securities Law Notification.  Neither the Company nor the Plan is registered in
Malta and no investment services will be carried out in or from within Malta. 
The Plan will not be marketed in Malta and the Company is exempt from any
investment service license requirements.

 

B-21

--------------------------------------------------------------------------------


 

APPENDIX FOR MEXICO

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Acknowledgement of the Award Terms.  By accepting the Restricted Share Units,
Grantee acknowledges that he or she has received a copy of the Plan and the
Award Terms, including this Appendix, which he or she has reviewed.  Grantee
further acknowledges that he or she accepts all the provisions of the Plan and
the Award Terms, including this Appendix.  Grantee also acknowledges that he or
she has read and specifically and expressly approves the terms and conditions
set forth in Section 16 of the Award Terms, which clearly provide as follows:

 

(1)                                 Grantee’s participation in the Plan does not
constitute an acquired right;

 

(2)                                 The Plan and Grantee’s participation in it
are offered by the Company on a wholly discretionary basis;

 

(3)                                 Grantee’s participation in the Plan is
voluntary; and

 

(4)                                 The Company and any entity in the Company
Group are not responsible for any decrease in the value of any Common Shares
acquired upon settlement of the Restricted Share Units.

 

Labor Law Acknowledgement and Policy Statement.  By accepting the Restricted
Share Units, Grantee acknowledges that the Company with registered offices at
3100 Ocean Park Boulevard, Santa Monica, California 90405, U.S.A. is solely
responsible for the administration of the Plan.  Grantee further acknowledges
that his or her participation in the Plan, the grant of Restricted Share Units
and any acquisition of Common Shares under the Plan do not constitute an
employment relationship between Grantee and the Company because Grantee is
participating in the Plan on a wholly commercial basis and his or her sole
employer is Actibliz Mexico S. de RL de CV, Tihuatlan 41,602, San Jerónimo
Aculco, Federal District, México (“Activision-Mexico”).  Based on the foregoing,
Grantee expressly acknowledges that the Plan and the benefits that he or she may
derive from participation in the Plan do not establish any rights between
Grantee and his or her Employer, Activision-Mexico, and do not form part of the
employment conditions and/or benefits provided by Activision-Mexico, and any
modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of Grantee’s employment.

 

Grantee further understands that his or her participation in the Plan is the
result of a unilateral and discretionary decision of the Company and, therefore,
the Company reserves the absolute right to amend and/or discontinue Grantee’s
participation in the Plan at any time, without any liability to Grantee.

 

B-22

--------------------------------------------------------------------------------


 

Finally, Grantee hereby declares that he or she does not reserve to him or
herself any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and that he or she therefore grants a full and broad
release to the Company, its Subsidiaries, affiliates, branches, representation
offices, shareholders, officers, agents or legal representatives, with respect
to any claim that may arise.

 

SPANISH TRANSLATION

 

Reconicimiento de los terminos del otorgamiento de acciones. Al aceptar las
Unidades de Acciones Restringidas, el Receptor reconoce que ha recibido una
copia del Plan y de los Términos del Otorgamiento de acciones, incluyendo este
anexo, los cuales ha revisado. El Receptor también reconoce que acepta los
términos del Plan y del Otorgamiento de Acciones, incluyendo este anexo. Así
mismo el Receptor reconoce que ha leído y expresamente aprueba los términos y
condiciones establecidas en la cláusula 16 del los Términos de Otorgamiento de
Acciones, las cuales claramente establecen lo siguiente:

 

(1) La participación del Receptor en el Plan no constituye un derecho adquirido

 

(2) El plan y la participación del Receptor en dicho Plan son ofrecidos por la
Empresa en forma totalmente discrecional.

 

(3) La participación del Receptor en el Plan es voluntaria; y

 

(4) La Empresa y cualquier empresa del Grupo de Empresas no son responsables por
la reducción en el valor de las acciones comunes que sean adquiridas en virtud
de las Unidades de Acciones Restringidas.

 

Política de Ley Laboral y Reconocimiento. Al aceptar el otorgamiento de
adquisición de acciones y/o Restricted Share Units, el Receptor reconoce que la
Empresa, con domicilio ubicado en 310 Ocean Park Boulevard, Santa Mónica,
California, 90405 U.S.A. es el único responsable para la administración de Plan
y que su participación en los Plan y adquisición de acciones no constituye una
relación de trabajo entre la Empresa y el Receptor, toda vez que su
participación en el Plan es totalmente en base a una relación comercial entre mi
único patrón Actibliz Mexico S. de RL de CV, Tihuatlan 41,602, San Jerónimo
Aculco, Federal District, México (“Activision Mexico”)  Derivado de lo anterior,
el Receptor expresamente reconoce que el Plan y beneficios que pudieran derivar
de su participación en el Plan no establece derechos entre su único patrón
Activision Mexicoy el suscrito, no forman parte de sus condiciones y/o
prestaciones de trabajo otorgadas por Ativision Mexico y cualquier modificación
del Plan o su terminación no constituye un cambio o detrimento en los términos y
condiciones de su relación de trabajo.

 

Asimismo, el Receptor entiende que su participación en el Plan es resultado de
una decisión unilateral y discrecional de la Empresa, por lo tanto la Empresa se
reserva el derecho absoluto de modificar y/o discontinuar la participación de
usted en cualquier momento y sin responsabilidad alguna frente al Receptor.

 

B-23

--------------------------------------------------------------------------------


 

Finalmente, en este acto el Receptor declara que no se reserva acción o derecho
alguno para presentar cualquier reclamación en contra de la Empresa por
cualquier compensación o daño en relación con cualquier disposición del Plan o
de los beneficios derivados del Plan y, por lo tanto, el Receptor otorga el más
amplio y total finiquito a la Empresa, sus afiliadas, sucursales, oficinas de
representación, accionistas, funcionarios, agentes o representantes en relación
con cualquier reclamación que pudiera surgir.

 

B-24

--------------------------------------------------------------------------------


 

APPENDIX FOR THE NETHERLANDS

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Nature of Grant.  This provision supplements Section 16 of the Award Terms:

 

In accepting the grant of the Restricted Share Units, Grantee acknowledges that
the Restricted Share Units granted under the Plan are intended as an incentive
for Grantee to remain employed with the Employer and are not intended as
remuneration for labor performed.

 

B-25

--------------------------------------------------------------------------------


 

APPENDIX FOR NORWAY

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

There are no country-specific provisions.

 

B-26

--------------------------------------------------------------------------------

 

APPENDIX FOR ROMANIA

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Exchange Control Notification.  If Grantee deposits the proceeds from the sale
of Restricted Share Units issued to him or her at vesting and settlement of the
Restricted Share Units or any cash dividends or dividend equivalent payments in
a bank account in Romania, Grantee may be required to provide the Romanian bank
with appropriate documentation explaining the source of the funds.

 

Grantee should consult his or her personal advisor to determine whether the
Grantee will be required to submit such documentation to the Romanian bank.

 

B-27

--------------------------------------------------------------------------------


 

APPENDIX FOR SINGAPORE

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Securities Law Notification.  The grant of the Restricted Share Units is being
made pursuant to the “Qualifying Person exemption” under section 273(1)(f) of
the Securities and Futures Act (Chapter 289, 2006 Ed.) (the “SFA”).  The Plan
has not been lodged or registered as a prospectus with the Monetary Authority of
Singapore.  Grantee should note that the Restricted Share Units are subject to
section 257 of the SFA and Grantee should not make (i) any subsequent sale of
Common Shares in Singapore or (ii) any offer of such subsequent sale of the
Common Shares subject to the Restricted Share Units in Singapore, unless such
sale or offer in is made (a) after six months of the Date of Grant, or
(b) pursuant to the exemptions under Part XIII Division (1) Subdivision
(4) (other than section 280) of the SFA.

 

Chief Executive Officer and Director Notification Requirements.  If Grantee is a
chief executive officer, director of a Singapore Subsidiary of the Company,
Grantee must notify the Singapore Subsidiary in writing within two business days
of receiving or disposing of an interest (e.g., Restricted Share Units, Common
Shares) in the Company or within two business days of becoming a director if
such an interest exists at the time.  This notification requirement also applies
to an associate director and to a shadow director (i.e., an individual who is
not on the board of directors but who has sufficient control so that the board
of directors acts in accordance with the “directions and instructions” of the
individual) of a Singapore Subsidiary.  Grantee may contact Stock Plan
Administration to obtain a sample form that can be used to satisfy this
notification requirement.

 

B-28

--------------------------------------------------------------------------------


 

APPENDIX FOR SPAIN

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Nature of Grant. This provision supplements Section 16 of the Award Terms:

 

In accepting the Restricted Share Units, Grantee consents to participate in the
Plan and acknowledges having received and read a copy of the Plan.

 

Grantee understands that the Company has unilaterally, gratuitously and
discretionally decided to grant Restricted Share Units under the Plan to
individuals who may be employees of the Company or any other entity in the
Company Group throughout the world.  The decision is a limited decision that is
entered into upon the express assumption and condition that any grant will not
bind the Company or any other entity in the Company Group.  Consequently,
Grantee understands that the Restricted Share Units are granted on the
assumption and condition that such Restricted Share Units and any Common Shares
acquired under the Plan shall not become a part of any employment contract
(either with the Company or any other entity in the Company Group) and shall not
be considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever.  In addition, Grantee understands
that the Restricted Share Units would not granted but for the assumptions and
conditions referred to above; thus, Grantee acknowledges and freely accepts that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then any grant of the Restricted Share Units shall be
null and void.

 

Further, the vesting of the Restricted Share Units is expressly conditioned on
Grantee’s active employment, such that if Grantee’s employment or service
terminates for any reason whatsoever, the Restricted Share Units cease vesting
immediately effective on the date of termination of employment.  This will be
the case, for example, even if Grantee (1) is considered to be unfairly
dismissed without good cause (i.e., subject to a “despido improcedente”); (2) is
dismissed for disciplinary or objective reasons or due to a collective
dismissal; (3) terminates service due to a change of work location, duties or
any other employment or contractual condition; (4) terminates service due to the
Company’s or any entity in the Company Group’s unilateral breach of contract; or
(5) is terminated from employment for any other reason whatsoever. 
Consequently, upon Grantee’s termination of employment for any of the above
reasons, Grantee may automatically lose any rights to Restricted Share Units
that were unvested on the date of termination.

 

NOTIFICATIONS

 

Exchange Control Notification.  The acquisition, ownership and sale of Common
Shares under the Plan must be declared for statistical purposes to the Spanish
Dirección General de Comercio e Inversiones (the “DGCI”), the Bureau for
Commerce and Investments, which is a department

 

B-29

--------------------------------------------------------------------------------


 

of the Ministry of Economy and Competitiveness.  Generally, the declaration must
be made each January for Common Shares owned as of December 31st of the prior
year, by means of a D-6 form; however, if the value of the Common Shares
acquired or sold exceeds €1,502,530 (or if Grantee holds 10% or more of the
share capital of the Company or such other amount that would entitle Grantee to
join the Company’s board of directors), the declaration must be filed also
within one month of the acquisition or sale, as applicable.

 

Grantee is required to declare electronically to the Bank of Spain any
securities accounts (including brokerage accounts held abroad), foreign
instruments (including any Common Shares acquired under the Plan) and any
transactions with non-Spanish residents (including any payments of Common Shares
made to Grantee by the Company), depending on the amount of the transactions
during the relevant year or the balances in such accounts as of December 31st of
the relevant year. Generally, the report is required on an annual basis (by
January 20 of each year); however, if the balances in Grantee’s foreign
accounts, together with value of his or her foreign instruments and the
aggregate volume of his or her transactions with non-Spanish residents, exceed
€100,000,000, more frequent reporting will be required.  Grantee should consult
with his or her personal advisor to ensure that Grantee is properly complying
with his or her reporting obligations.

 

Foreign Asset/Account Reporting Notification.  If Grantee holds rights or assets
(e.g., Common Shares or cash held in a bank or brokerage account) outside of
Spain with a value in excess of €50,000 per type of right or asset (e.g., Common
Shares, cash, etc.) as of December 31 each year, Grantee is required to report
certain information regarding such rights and assets on tax form 720.  After
such rights and/or assets are initially reported, the reporting obligation will
only apply for subsequent years if the value of any previously-reported rights
or assets increases by more than €20,000.  If reporting is required, the
reporting must be completed by the following March 31.  Grantee should consult
his or her personal tax advisor for details regarding this requirement.

 

Securities Law Notification.  The Restricted Share Units described in this
document do not qualify as securities under Spanish regulations.  No “offer of
securities to the public,” within the meaning of Spanish law, has taken place or
will take place in the Spanish territory.  The Plan, the Award Terms (including
this Appendix), and any other documents evidencing the award of Restricted Share
Units have not been, nor will they be, registered with the Comisión Nacional del
Mercado de Valores (Spanish Securities Exchange Commission), and none of those
documents constitutes a public offering prospectus.

 

B-30

--------------------------------------------------------------------------------


 

APPENDIX FOR SWEDEN

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

There are no country-specific provisions.

 

B-31

--------------------------------------------------------------------------------


 

APPENDIX FOR SWITZERLAND

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

NOTIFICATIONS

 

Securities Law Notification.  The offer of Restricted Share Units is not
intended to be publicly offered in or from Switzerland.  Because the offer of
the Restricted Share Units is considered a private offering, it is not subject
to registration in Switzerland.  Neither this document nor any other materials
relating to the Restricted Share Units constitutes a prospectus as such term is
understood pursuant to article 652a of the Swiss Code of Obligations, and
neither this document nor any other materials relating to the Restricted Share
Units may be publicly distributed nor otherwise made publicly available in
Switzerland.  Neither this document nor any other offering or marketing material
relating to the Restricted Share Units has been or will be filed with, approved
or supervised by any Swiss regulatory authority (in particular, the Swiss
Financial Supervisory Authority (FINMA)).

 

B-32

--------------------------------------------------------------------------------


 

APPENDIX FOR TAIWAN

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

STOCK OPTION AWARD TERMS

 

TERMS AND CONDITIONS

 

Data Privacy Acknowledgement.  Grantee hereby acknowledges that he or she has
read and understands the terms regarding collection, processing and transfer of
Data contained in Section 17 of the Award Terms and, by participating in the
Plan, Grantee agrees to such terms.  In this regard, upon request of the Company
or the Employer, Grantee agrees to provide an executed data privacy consent form
to the Employer or the Company (or any other agreements or consents that may be
required by the Employer or the Company) that the Company and/or the Employer
may deem necessary to obtain under the data privacy laws in Grantee’s country,
either now or in the future.  Grantee understands that he or she will not be
able to participate in the Plan if he or she fails to execute any such consent
or agreement.

 

NOTIFICATIONS

 

Securities Law Notification.  The offer of participation in the Plan is
available only for employees of the Company Group.  The offer of participation
in the Plan is not a public offer of  securities by a Taiwanese company.

 

Exchange Control Notification.  Grantee may acquire and remit foreign currency
(including proceeds from the sale of Common Shares or the receipt of any
dividends paid on such Common Shares) into and out of Taiwan up to US$5,000,000
per year.  If the transaction amount is TWD$500,000 or more in a single
transaction, Grantee must submit a Foreign Exchange Transaction Form to the bank
involved in the transaction.  If the transaction amount is US$500,000 or more in
a single transaction, Grantee may be required to provide additional supporting
documentation to the satisfaction of the bank involved in the transaction. 
Grantee should consult his or her personal advisor to ensure compliance with any
applicable exchange control laws in Taiwan.

 

B-33

--------------------------------------------------------------------------------


 

APPENDIX FOR THE UNITED KINGDOM

 

ADDITIONAL TERMS AND CONDITIONS OF THE

ACTIVISION BLIZZARD, INC.

2014 INCENTIVE PLAN

RESTRICTED SHARE UNIT AWARD TERMS

 

TERMS AND CONDITIONS

 

Tax Withholding and Payment.  This section supplements Section 4 of the Award
Terms:

 

If payment or withholding of any income tax due is not made within ninety (90)
days of the end of the U.K. tax year in which the event giving rise to the
Withholding Taxes occurs or such other period specified in Section 222(1)(c) of
the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), the
amount of any uncollected income tax shall constitute a loan owed by Grantee to
the Employer, effective on the Due Date.  Grantee agrees that the loan will bear
interest at the then-current Official Rate of Her Majesty’s Revenue & Customs
(“HMRC”), it shall be immediately due and repayable, and the Company or the
Employer may recover it at any time thereafter by any of the means referred to
in Section 4 of the Award Terms.

 

Notwithstanding the foregoing, if Grantee is a director or executive officer of
the Company (within the meaning of Section 13(k) of the Exchange Act), he or she
shall not be eligible for a loan from the Company to cover the income tax.  In
the event that Grantee is a director or executive officer and the income tax due
is not collected from or paid by Grantee by the Due Date, the amount of any
uncollected income tax may constitute a benefit to Grantee on which additional
income tax and national insurance contributions (“NICs”) may be payable. 
Grantee understands that he or she will be responsible for reporting and paying
any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer (as
applicable) for the value of any employee NICs due on this additional benefit
which the Company or the Employer may recover from Grantee at any time
thereafter by any of the means referred to in Section 4 of the Award Terms.

 

B-34

--------------------------------------------------------------------------------
